Title: The Comte de Vergennes to Benjamin Franklin: A Translation, 27 September 1778
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       Versailles 27th. September 1778
      
      In the letter which you did me the honor to write to me the 28th. of last month, You recall the promise which the King has made in the 8th Article of the Treaty of Friendship and Commerce signed the 6th. February last, to employ his good offices with the Regencies of Barbary, to procure for the subjects of the United States, every security in the Meditteranean for their Commerce and Navigation. I have communicated your request to M. de Sartine, to whose department this subject belongs, and you will find by this Ministers answer, copy of which you have inclosed, that he thinks it well founded, But before the orders of the King are taken in this respect, he requires several eclaircissements.
      I request of you Gentlemen to Address them to me, and to be beforehand assured that the King will very willingly do whatever is in his power to satisfy the United States and to render their wishes approved of by the Princes of Barbary.
      I have the honor to be &c.
      
       De Vergennes
      
     